636 N.W.2d 794 (2001)
Larry FRAZEE, Respondent,
v.
SWIFT & COMPANY, Relator, and
Self-Insured/Conagra Risk Management, Insurer.
No. C0-011583.
Supreme Court of Minnesota.
December 11, 2001.
Johnson & Condon, P.A., Mary E. Christenson, Minneapolis, for employer-relator.
Von Holtum, Malters & Shephard, Mark W. Shepherd, Worthington, for employee-respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 21, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ KATHLEEN A. BLATZ
Chief Justice